DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group IV, Claims 21-24, filed on 1/07/21, is acknowledged.
The Restriction mailed on 11/25/20 has been carefully reviewed and is held to be proper. Accordingly, Claims 1-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups. 
	The Restriction filed on 11/25/20 is hereby made Final.
	Applicants are required to cancel the nonelected claims (1-20) or take other appropriate action. An Office Action on the merits of Claims 21-24 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Molded interconnect device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahl (US 2009/0127697).
Regarding claim 21, Pahl teaches a molded interconnect device (MID) (Para. 0023, lines 1-8), comprising: 
a palladium-catalyzed substrate (Para. 0050, lines 1-10); 
a circuit portion (Fig. 2A, AF & LK); and 
a Faraday cage portion or housing (Fig. 3, GT2 & RS) with electromagnetic shielding (Para. 0023-0025), the Faraday cage portion being isolated from the circuit portion (Fig. 4F, a & b; Para.0065, 2nd column, lines 9-22). 
Regarding claims 22 and 23, Pahl teaches that each of the circuit portion and the Faraday cage portion has a metallized layer secured to the palladium-catalyzed substrate and an electrolytic metallic plated layer secured to the metallized layer (Para. 0050), wherein the metallized layer is formed of copper (Line 8). 
Regarding claim 24, Pahl teaches the electrolytic metallic plated layer is formed of an electrolytic copper plated layer, an electrolytic nickel plated layer (Para. 0050), and an electrolytic gold plated layer or Au coating generated for other function elements (Para. 0069).

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.

examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 26, 2021